Case 1:19-cv-00125-.]EB Document 1 Filed 01/18/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR 'I'HE DISTRICT OF COLUMBIA

 

NISKANEN CENTER )
320 iam stream NE. )
Suite 6?5 )
. ` DC 2{}()02,
Waqhmgmn’ § Case: 1:19-0\:-00125
Plainu'ff, ) Assigned To : Boasberg, James E.
) Assign. Date : 1118/2019
v. ) Description: FO|AJPn`vacy Act (|-DECK)
)
FEDERAL ENERGY )
REGULATORY COMMISSION )
888 First Street, NE )
\Vashington, DC 20426 )
)
Defendant. )
)
1
COMPLAINT

This is an action to compel the Federal l`inergy Regulatory (lornmission to respond
to a request under the Freedom oflnforrnation ;\ct.
PARTlES
f. l’laintiff Niskanen Center, Inc. (“Niskanen”) is a 5(]](c)(?)) think tank and
advocacy organization with a strong interest in securing Arnericans’ rights to their property,
and has its principal office at 820 First Street, NI:`., Washington, DC.

2, 1)efe11da11t I"`edetal linergy Regulatorj,' Commission (“l"l'_*`.RC”) is an agency

of the federal government, and has its headquarters at 888 First Street, NI"§, \‘C/ashington,

DC.

TURISDICTION AND VENUE
3. 'l`his Court has jurisdiction pursuant to 5 U.S.C. § 552(:\)(4)(13).

4. Venue is proper in this District (jourt pursuant to 5 U.S.C§ SESS.Ei) 4)([5) and

_IVED

JAN 1 3 2019

U|urk‘ U.S Disln`st 3. Uan$;mpti:‘,.-
Courts mr the D:st_rlc;t st €:e|l:mhi.'-

Case 1:19-cv-00125-.]EB Document 1 Filed 01/18/19 Page 2 of 7

28 U.s.c. § 1331.

EAQI.§

Landowner Lists Submitted to FERC
used fog Due Proce§§ Ngg'g§ by litigate Compani§§

5. The Natural Gas Act (“NGA”) grants FERC the authority to regulate the
interstate transportation of natural gas. 15 U.S.C. §§ 717 et seq.

6. The NGA authorizes FERC to review and decide natural gas pipeline
companies’ applications to take landowners’ private property in order to build proposed
pipelines. FERC issues certificates to applicants to take property “with such reasonable
terms and conditions as the public convenience and necessity may require.” 15 U.S.C. §
717£(¢).

7. When an applicant requests authority to take property for a proposed
project, FERC delegates its constitutionally-mandated duty of providing potentially affected
landowners with notice of their due process rights to the applicant.

8. The applicant submits a ‘landowner list’ to FERC of all potentially affected
landowners to be given notice of their rights, which contains basic contact information for
each landowner including their name and address.

9. FERC’s regulations require that the notice to each affected landowner must
include: the docket number of the Eling; an explanation of FERC’s certiEcate process,
including a section addressing basic landowner concerns; a description of the applicant and
proposed project; specific instructions on how the landowners may contact the applicant;
description of landowner rights in FERC proceedings; description of landowner rights in
eminent domain proceedings of the relevant state; information on how landowners can
obtain a copy of the application to FERC; and a copy of FERC’s Notice of Application,

specifically stating how and when a landowner should intervene in FERC proceedings .S`ee 18

Case 1:19-cv-00125-.]EB Document 1 Filed 01/18/19 Page 3 of 7

C.F.R. 157.6(d)(3).

10. In FERC Docket No. CP15-554, FERC delegated the duty of giving
landowners constitutionally adequate notice to the applicant, the Atlantic Coast Pipeline
(“ACP”).

11. ACP periodically submitted landowner lists in FERC Docket No. CP15-554
in order to obtain authorization to use eminent domain to take portions of the listed
persons’ lands.

12. ACP filed the landowner lists with FERC as ‘privileged,’ and the information
is not currently publicly available.

13. Prior to 2009, some landowner lists were publicly available in FERC’s
dockets.

14. FERC’s oversight of applicants’ efforts to provide notice to landowners,
including the accuracy of landowner lists, remains unknown.

15. Niskanen represents landowners who received constitutionally inadequate
notice of ACP’s intent or plan to take their land.

16. Upon information and belief, there are landowners who received absolutely
no notice of ACP’s intent or plan to take their land, as evidenced by the fact that landowners
were listed as ‘unavailable’ on ACP’s application to FERC.

The Re ucs S i ed

17. On October 29, 2018, the Niskanen Center submitted a FOIA request (“the
Request”) to FERC seeking “a)y' and all records and information in FERC’s possession or
control in relation to private landowners identified by the Atlantic Coast Pipeline (“ACP”) in
No. CP15-554,” and requested specific landowner lists by submission number.

18. Timely disclosure of these lists is critically important to the public and will

Case 1:19-cv-00125-.]EB Document 1 Filed 01/18/19 Page 4 of 7

shed light on FERC’s performance of its duties and on whether constitutionally-required
notice has been provided to affected landowners

19. The Request included a fee waiver request because the Niskanen Center is a
501c(3) nonproEt think tank that operates it the public interest.

20. The Request was submitted via e-mail to FERC’s FOIA Public Liaison at the
Office of External Affairs, Toyia johnson (“Ms. johnson”), per the instructions on FERC’s
website.l

WMMLAM

21. On November 14, 2018, Ms. johnson sent 2 e-mails to Niskanen’s counsel
(“the Response”). In the Response, Ms. johnson attached 8 heavily redacted landowner lists
submitted by ACP to FERC.

22. While the Response disclosed commercial and government entities’
information, the Response noted that all private landowner information was redacted
“pursuant to FOIA Exemption 6.” Thus, all of the potentially responsive information was
redacted in the Response.

23. The Response noted that the redacted lists were a reproduction of material
that FERC had previously released in response to a request by another party.

24. Beyond FERC’s reproduction of the previously released, redacted landowner
lists, there was no indication in the Response that FERC had conducted any search for
records responsive to the Request.

25. The Response did not acknowledge Niskanen’s request for a fec waiver. No

fee was charged for the Response.

 

l Avai/abk at.‘ '
visited january 10, 2019.

 

, last

Case 1:19-cv-00125-.]EB Document 1 Filed 01/18/19 Page 5 of 7

26. On December 18, 2018, Niskanen filed a timely administrative appeal with
FERC, based on the defaclo denial of the Niskanen’s FOlA Request, pursuant to 5 U.S.C. §
552 and 18 CFR 388.108.

27. In a phone conversation on january 9, 2019, FERC attorney Michael Watson
stated to Niskanen’s counsel that FERC’s position is that FERC considers the Response a
non-response, as it did not go through the correct bureaucratic channels within the agency.

Consequently, by its own representation, it is FERC’s position that FERC never responded to

Niskanen’s initial FOIA Request.
28. Niskanen has received no further correspondence from FERC in response to
the Request.

29. Niskanen has exhausted all administrative remedies because FERC has failed
to comply with the ZO-business day time limit (5 U.S.C. § 552(a)(6)(A)(ii)) for ruling on
Niskanen’s administrative appeal.

30. ln the alternative, if this Court finds FERC’s representation that FERC never
responded to the Request to be accurate,2 FERC has failed to comply with the 20-business
day time limit (5 U.S.C. § 552(a)(6)(A)(1)) for responding to FOIA Requests.

_CQINI`_I.
(Violation of the Freedom of Information Act: Failure to Respond)

31. Paragraphs 1 - 30 above are incorporated by reference as though fully set
forth herein.

32. FERC’s failure to promptly make available the records sought by the Request
violates FOIA, § 552(a)(3)(A), and FERC’s corresponding regulations

33. FERC’s failure to make an adequate search for records responsive to the

 

2 .S`ee .rupm 11 27.

Case 1:19-cv-00125-.]EB Document 1 Filed 01/18/19 Page 6 of 7

Request violates FOIA § 552(a)(3)(C), (D), and FERC’s corresponding regulations

34. FERC’s failure to timely respond to Niskanen’s administrative appeal within
20-business days after receipt of the appeal violates FOIA § 552(a)(6)(A)(ii), and FERC’s
corresponding regulations

35. In the alternative, if this Court finds FERC’s representation that FERC never
responded to the Request to be accurate,3 then FERC’s failure to make a determination as to
a FOIA request and the reasons for that determination within 20 business days after the
receipt of the request violates FOIA § 552(a)(6)(A)@ and FERC’s corresponding regulations

M
(Violation of the Freedom of Information Act:
Wrongful Withholding of Agency Records)

36. Paragraphs 1-35 above are incorporated by reference as though fully set forth
herein.

37. FERC wrongfully claimed and failed to meet the agency’s burden to show
that FOIA exemption 6 applied to the information requested in Niskanen’s FOlA Request
and appeal.

38. FERC has not provided sufEcient evidence that information requested may
be withheld under Exemption 6 of FOIA, which protects information about individuals in
“personnel and medical Eles and similar Eles” when the disclosure of such information
“would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 522(b)(6).

39. FERC improperly asserted Exemption 6, 5 U.S.C. § 522(b)(6), and FERC’s
failure to make promptly available all non-exempt documents responsive to Niskanen’s
Request violates 5 U.S.C. 5 U.S.C. § 522(a)(3)(A).

40. Niskanen is entitled to injunctive relief compelling the disclosure of the

 

5 .S`ce supra 1| 27.

Case 1:19-cv-00125-.]EB Document 1 Filed 01/18/19 Page 7 of 7

requested informationl

PRAYER FOR RELIEF
WHI;§RI£|"()RI£, l’laintiff respectfully requests that the Court grant the following

relief:

:\. (')rder l)efendant l"l".l{(: to produce all ofthe requested, unrcdacted
documents within ill da_\'s;

B. l'.".njoin Defentlant FERC from charging l’laintiff search, review, or
duplication fees for the processing of the Requesr;

C. :\\vard l’laintiffits attorney fees and litigation expenses; and

D. l)rovide any such further reliefas the Court deems just and proper.

DATF.D: january ls, 2019

Respectfully submitted,

%/Zlia

Mcgaill/i:. Eiib;on

DC liar No. 1{}21191

l)avid Bot)kbinder

DC Bar No. 455525
NISK:\NEN CENTF.R

820 l:irst Street, l\l l".".

Suite ()?5

Washington, l)C 20002

[2{}2) 899-11?2
mgil)son@niskanencenter.org
dbookbinder@niskanencenter.org

(.}ura.a'f_/i):' l ’fa:`r.'!_:'[] `

